DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (2020/0144808) in view of Sakurai et al (2011/0262082).
In re Claim 1, Yamane teaches a temperature control method for a terminal connection (where 53 connects with 54), comprising: 

measuring temperature based on a property of changing an electrical resistance of bodies with a temperature change (paragraph 169-171), by using a triggering circuit (Q2 of SCR, paragraphs 169, 156, 117-121), measuring or comparing or controlling a voltage, the value of which depends on the temperature change, with a predetermined voltage, if the temperature rises to a predetermined value or becomes higher than the predetermined value, opening or interrupting an electrical circuit (paragraph 169), and after the temperature drops below the predetermined value, closing or restoring the electrical circuit (paragraph 171).
Yamane does not specifically teach that the line 57 in the terminal connection 53 is made of metal.
Sakurai teaches that the lines in a USB connector as taught by Yamane are made of metal (Figure, paragraph 47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the line of Yamane out of metal as taught by Sakurai since Sakurai teaches metal is a suitable material for delivering signals in a USB connector.
In re Claim 2, Yamane teaches utilizing an SCR as a triggering circuit in the embodiment of Figures 9 and 18, but does not specifically teach utilizing a comparator.
Yamane teaches in the embodiment of Figure 12 that a comparator CP along with resistors R9 and Rref may be added to determine the overtemperature condition (paragraph 133), wherein the comparator has both an inverting and non-inverting input, and can output a high or low signal (paragraphs 133-135).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the comparator CP and resistors R9 and Rref of Figure 12 with the triggering circuit of Figures 9 and 18 since Yamane teaches that such a configuration is a known alternative for detecting overtemperature conditions.
In re Claim 3, the signal line 57 is considered part of the pin contacts of the USB connector 53.
In re Claim 4, the metal device 57 is at a distance of up to one meter from the terminal connection (where 53 meets 54) as seen in Figure 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmalz et al (2019/0097416) teaches providing a thermistor R6 as a thermal sensor on or proximate line and neutral busses 200, 202 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836